Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.
 
               PRIORITY
          Provisional Application 61/786802, filed on 15 March 2013, is acknowledged.

                                      CLAIMS UNDER EXAMINATION
Claims 24, 26-29, 31-33 and 36-37 are pending and have been examined on their merits.

WITHDRAWN REJECTIONS:
The previous grounds of rejection have been withdrawn due to claim amendment.



NEW GROUNDS OF REJECTION:


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26-29, 31-33 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 has been amended to recite “wherein the cell collection device comprises a first actuator that is configured to activate or deactivate the motor of the cell collection device and a second actuator that is configured to switch from the cell collection mode to the cell smearing mode…” . There is a lack of antecedent basis for “the cell collection mode” and “the cell smearing mode”. Therefore the metes and bounds of each mode are unclear. Because it is unclear what is encompassed by each mode, the metes and bounds of the second actuator are unclear. Appropriate correction is required. For the purposes of examination, any structure that reads on an actuator is interpreted to read on the second actuator. All dependent claims are included in this rejection because they depend from claim 24.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24, 26-27, 32-33 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitragotri et al. (previously cited; System, Method And Device For Tissue Based Diagnosis. US2011/0212485 2011) in view of Anspack et al. (previously cited; Genital Tract Specimen Collection. 2010, pages 1-3) as evidenced by Oxford Dictionary (previously cited; definition: smear), Merriam Webster Dictionary (definitions: predetermine, indicate) and Mihal et al (The Piezoelectric Effect. 2001, pages 1-4).

Mitragotri et al. teach methods and systems involving application of energy and/or liquefaction promoting medium to a tissue of interest to provide for rapid tissue sampling (Abstract; [0004]). The art teaches a sample is collected ([0005]). Because tissue contains cells, cells are collected. The term “energy” means any energy that can be applied to tissue ([0070]). In certain embodiments, the energy is applied by contacting the tissue with a moving abrasive surface. In certain embodiments, the energy is applied to the tissue by contacting the tissue with a moving brushing device comprising a plurality of bristles ([0014]). A brush is broadly interpreted to be a cell collection element. In some embodiments, the tissue comprises breast, prostate, eye, vagina, bladder, nail, hair, colon, testicles, or intestine. In certain embodiments, the tissue comprises skin or a mucosal membrane. In certain embodiments, the tissue comprises lung, brain, pancreas, liver, heart, bone, or aorta wall ([0015]). The art teaches cells can be collected from tissue ([0152]).

The art teaches the energy source comprises a pad connected to a shaft ([0038]). “In a more particular embodiment, the shaft has a “pressure sensing unit” which maintains a predetermined pressure profile on the tissue upon contact” ([0039]). As evidenced by Merriam Webster Dictionary, the term “predetermine” means “to determine beforehand”. Therefore the art is interpreted to teach using pre-setting a pressure range for the collection. The predetermined pressure that is maintained upon contact with a tissue is broadly interpreted to be a first pressure range.

Figure 1 discloses a pressure-sensitive motorized shaft bearing an abrasive head ([0051]). This embodiment discloses an abrasive energy-based tissue device ([0103]). Liquefaction is achieved by placing and setting an abrasive component in motion against a tissue of interest ([0103]). Therefore the art teaches the cell collection element is placed on a cell collection site.  An abrasive component is attached to a shaft, which is further connected to a rotary motor in the device. The art teaches the shaft is designed to sense and control the pressure applied by abrasive component on tissue ([0103]). The art discloses a pressure-sensing piezoelectric crystal for monitoring and controlling applied pressure to tissue ([0103]). Therefore the art teaches a pressure sensor. The motor can subsequently set the abrasive component in motion when directed by the operator ([0103]). Therefore the motor is activated. Upon completion of the liquefaction process, the motor stops ([0103]). Therefore the motor is configured to deactivate. Therefore the pressure against skin must be maintained for collection. 

Claim 24 has been amended to recite the cell collection device comprises a first actuator that is “configured to activate or deactivate the motor of the cell collection device”. As written, this is not interpreted to be an active method step. The claim recites what the motor is “configured” (i.e., put together) to do. Mitragotri teaches “A battery pack powers motor, which can subsequently set abrasive component in rotary motion when directed by the device operator” ([0103]). Because the battery pack powers the motor, it is broadly interpreted to be an actuator that can activate or deactivate the collection device.

Claim 24 has been amended to recite the cell collection device comprises a second actuator that is configured to switch from the cell collection mode to the cell smearing mode. A component that stops cell collection is broadly interpreted to be one that is configured to switch from cell collection. Mitragotri teaches “when desired, the liquefaction process can be stopped by switching-off motor” ([0106]). Because the motor can be switched off, hence, stopping cell collection, said off switch is interpreted to be an actuator that reads on the second actuator recited in claim 24.

Claim 24 has been amended to recite “setting a second pressure range of the cell collection device to enable a smearing of the cells onto an analysis substrate, wherein the second pressure range is a pre-set pressure range for the smearing”.  Examiner notes the Instant Specification discloses smearing is performed by dragging the cell collection element across an analysis substrate (or translating an analysis substrate under a cell collection element), without activation of the cell collection device ([0022]). Examiner notes the Instant Specification discloses a user holds the cell collection element steady to smear a substrate ([0032]). Therefore claim 24 is interpreted to comprise manual smearing of a sample on a substrate. Mitragotri teaches the motor of the device can be switched off ([0106]).The art teaches upon completion of the liquefaction process, the motor stops ([0112]). It is noted the art teaches the device is removed from skin after the motor stops ([0183]). Examiner interprets a stopped motor to mean the pressure applied by the disclosed brush stops. Turning the device off, thereby stopping pressure, is interpreted to read on setting a second pressure range.

Claim 24 has been amended to recite the motor is “configured to deactivate upon a determination that the amount of pressure sensor is outside the first pressure range”. As written, this is not interpreted to be an active method step. The claim recites what the motor is “configured” (i.e., put together) to do. As written, a motor that is able to be turned off automatically or by a user is interpreted to read on the claim limitation. Mitragotri teaches “the device can be moved around such that additional tissue surfaces are exposed to the device and liquefied. When desired, the liquefaction process can be stopped by switching-off motor” ([0106]). Because the device is configured to be turned off, the device is configured to perform the claimed function.

Mitragotri teaches plating on agar plates to analyze samples ([0147] [0168]). An agar plate is interpreted to be an analysis substrate. The art teaches plating on agar plates is performed by spreading ([0202]). Oxford Dictionary defines “smear” as “a sample of material spread thinly on a microscope slide for examination, typically for medical diagnosis”. Spreading is interpreted to read on smearing.

While Mitragotri teaches plating collected samples on an analysis substrate by spreading, the art does not explicitly teach this is performed by the brush recited above.

Anspack et al. teach collection swabs applied to the cervix can then be applied to an agar plate by streaking (page 1, third section).

It would have been obvious to try using the cell collection element taught by Mitragotri to smear cells onto an analysis substrate. One would have been motivated to do so since Anspack teaches a cell collection element can be used to apply a sample to an analysis substrate. One would have had a reasonable expectation of success since the “Genital Tract Specimen Collection” reference teaches cells collected from a body, as taught by Mitragotri, can be applied to a substrate used for analysis. One would have expected similar results since both references use samples from a body and both references teach plating on agar dishes. 

Examiner notes Mitragotri teaches the limitations directed to pressure and placement of the disclosed device in different embodiments. It would have been obvious to combine the teachings of Mitragotri to practice the method steps recited in claim 24. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. One would have been motivated to combine the teachings of the prior art since Mitragotri teaches a method of collecting tissue (hence, cells) by placing a cell collection element against a cell collection site. The art teaches the use of a pressure-sensing piezoelectric crystal for monitoring and controlling applied pressure to tissue. The skilled artisan would maintain pressure between the cell collection element and the collection site since the art teaches doing so to activate to collect sample. One would set a pressure range since the art teaches a predetermined (hence, pre-set) pressure profile is used to perform the claimed method. Mitragotri teaches analysis is performed after the motor is stopped, and the device is removed from the skin (supra). As set forth above, stopping the motor and removing from the skin is interpreted to mean pressure is removed (hence, a second pressure range). One would use this pressure range for smearing since the art teaches analysis is performed after the device is stopped. One would have had a reasonable expectation of success since Mitragotri teaches the disclosed steps can be performed to collect cells using a cell collection element. Therefore claim 24 is rendered obvious (claim 24).

Claim 26 recites the device “configures” a speed of ratio and/or a number of rotations of the cytology brush. The term “configure” is interpreted to mean the device is able to do so. The art teaches the use of “a rotating abrasive surface (a circular brush with plastic bristles)” ([0210], also rotary element of [0103]). Because it is connected to a motor ([0103]), the device configures the number of rotations (hence, how long the element is on). Therefore claim 26 is included in this rejection (claim 26).

As set forth above, the secondary reference teaches cells are collected, and then smeared. This is broadly interpreted to be switching from cell collection to cell smearing. Mitragotri teaches cells can be collected (hence, a cell collection mode). Using the cell collection element taught by Mitragotri to apply a collected cell sample to an agar dish is rendered obvious on the grounds set forth above. It would have been obvious to switch from a cell collection mode to a cell smearing mode since the secondary reference teaches collecting (hence, a first mode) is followed by smearing (hence, a second mode). The skilled artisan would do so in order to apply the sample collected to an agar dish. Therefore claim 27 is included in this rejection (claim 27).

The art teaches “in some embodiments, the whole device may be made disposable” ([0104]). Therefore all components, including the cell collection element, are disposable. Therefore claim 32 is included in this rejection (claim 32).

As set forth above, the art teaches the motor stops. Therefore the motor is configured to stop after a predefined amount of time. Claim 33 is included in this rejection (claim 33).

Claim 36 recites a handle portion “configured to be gripped by a user”. Examiner notes Figure 5c disclosed the device can be placed on a patient’s arm. The art teaches the device is placed in contact with skin. Examiner notes the device is illustrated to be smaller than the size of the patients hand. Therefore it is interpreted to be configured to be gripped by a user. Therefore claim 36 is included in this rejection (claim 36).

Claim 37 recites the device comprises one or more status indicators that indicate the motor is activated only when the amount of pressure is within the first pressure range. To “indicate” is broadly interpreted to “be a sign” of something (Merriam Webster Dictionary). Mitragotri teaches In an exemplary embodiment, shaft 202 is constructed of two distinct shafts which are connected to each other by a pressure-sensitive spring or a pressure-pressure sensing piezoelectric crystal for monitoring and controlling
the applied pressure to tissue ([0106]).

As set forth above, Mitragotri teaches the device is operated using a motor. The art teaches a piezoelectric crystal is used for monitoring the pressure. As evidenced by Mihal et al., when you exert a force on a piezoelectric crystal, the ends of the crystal become electrically charged (page 1, first paragraph). Therefore the piezoelectric crystal is interpreted to indicate force (hence, pressure) applied by the motor. Therefore claim 37 is included in this rejection (claim 37).

Therefore Applicant’s Invention is rendered obvious as claimed. 

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 18 January 2022 are acknowledged. The Applicant argues claim 24 has been amended to recite features that are not taught by the prior art references. The Applicant argues setting different ranges for cell collection and cell smearing are not taught. The Applicant argues a first and second actuator are not taught. The Applicant argues the prior art does not teach the motor is deactivated upon a determination that the amount of pressure detected by the pressure sensor is outside the first pressure range.

EXAMINER’S RESPONSE
The arguments are not persuasive. New grounds of rejection have been set forth above. 

Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitragotri in view of Anspack et al. as evidenced by Oxford Dictionary and Merriam Webster Dictionary as applied to claim 27 above, and further in view of University of Virginia Health Systems (previously cited; Gyenocologic Pap Test Collection Procedure. September 2012).

The teachings of Mitragotri as set forth above are reiterated. Further, Mitragotri teaches samples tissues which “include but are not limited to skin, mucosal membranes (nasal, gut, colon, buccal, vagina etc.) or mucus, breast, prostate, eye, intestine, bladder, stomach, esophagus, nail, testicles, hair, lung, brain, pancreas, liver, heart, bone, or aorta wall. In one embodiment, the tissue is skin, which can be skin of the face, arms, hands, legs, back, or any other location” ([0153]). The tissue can be tested to determine the presence or absence of diseases including cancer ([0162]).

While Mitragotri teaches analysis of samples collected, the art does not teach smearing on an analysis substrate that is a cytology slide (claim 28). 

University of Virginia Health Systems (UVHS) discloses a method of performing a pap test for cervical cancer (first paragraph of page 1). The art teaches cellular material can be obtained from the uterine cervix using an endocervical brush (page 1, second paragraph). The material can be spread on glass slides (same cited section). The art teaches the brush is spread/rolled across the slide (page 2, section 3b). 

UVHS teaches the samples are subjected to cytological analysis (see page 4, second paragraph). UVHS teaches cellular material is collected on the slide (supra). Therefore the slide is interpreted to be a cytology slide. 

It would have been obvious to smear cells from the cell collection element onto an cytology slide. One would have been motivated to do so since Mitragotri teaches analyzing cell samples collected using a brush and UVHS teaches cells collected using a brush are analyzed by rolling (hence, smearing) a brush across a slide (hence, an analysis substrate). One would do so to analyze the samples as taught by UVHS. One would have had a reasonable expectation of success since UVHS teaches samples from the body can be analyzed this way. One would have expected similar results since both reference obtain samples from the body for analysis using a brush. Therefore claim 28 is rendered obvious (claim 28). 

Rolling a brush across a slide is broadly interpreted to be equivalent to dragging it across a slide. Claim 29 recites device is not activated during the smearing. Mitragotri teaches the motor is off after the sample is collected. Therefore claim 29 is included in this rejection (claim 29).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitragotri in view of Anspack as evidenced by Oxford Dictionary and Merriam Webster Dictionary as applied to claim 27 above, and further in view of Zahniser et al. (previously cited; Controlled Dispensing Of Samples Onto Substrates. Patent 9269138 with benefit of Provisional application No. 61/671,600, filed on Jul. 13, 2012).

The teachings of Mitragotri and UVHS as set forth above are reiterated. Mitragotri discloses the use of a pressure sensor to collect a tissue sample comprising cells. Mitragotri teaches analysis of samples collected. The art does not teach smearing on an analysis substrate that is a cytology slide. 

Mitragotri is silent regarding the use of the disclosed pressure sensor to determine pressure between the cell collection element and an analysis substrate.

Zahniser et al. disclose a method for automated sample preparation in which sample applicators are used to dispense fluid samples onto substrates in a carefully controlled manner (Abstract; Column 1, lines 55-58). The art teaches “a ‘substrate’ is a member onto which a sample can be dispensed. Typically, but not always, substrates have a planar receiving surface onto which the sample can be dispensed by the sample applicator (column 6, lines 8-14). The art teaches “A ‘sample' is a solution, a suspension, a liquid, or another type of fluid sample dispensed by the sample applicator onto a surface of the substrate (column 6, lines 4-8)”. The sample may contain cells (column 8, lines 45-50).

The art teaches the following (column 10, line 60 through line 12 of Column 11:

methods and systems that can determine the height of the sample applicator above the upper surface of the substrate are important for ensuring that automated methods can be used to prepare blood samples that correspond to a consistent volume of analyte (e.g., 1 microliter of blood) dispersed in a sample uniformly distributed across the surface of a substrate. Further, because of the relatively small tolerance for variations in the applicator height, it is important that the applicator height be determined without allowing the applicator to physically contact the substrate during sample deposition or outside a calibration process. Uncontrolled or unintended physical contact between the applicator and the substrate could potentially damage the
applicator tip or displace the Substrate from its original position, precluding an accurate determination of the applicator position. In addition, if the applicator tip includes a drop of
sample and the drop contacts the Substrate before the applicator deposits the sample onto the Substrate, additional cells may be deposited onto the substrate surface, thereby erroneously affecting the quantitative results for a sample of expected volume.

The art teaches the sample applicator should come to rest nearly weightlessly on the surface of the substrate (column 18, lines 43-45). Further, the art teaches surface touch is detected (column 19, lines 4-5).

It would have been obvious to try using he pressure sensor taught by Mitragotri to determine an optimal pressure between the cell collection element and the analysis substrate. One would have been motivated to do so since Zahniser teaches it is important to prevent physical contact with a substrate during sample deposition.  Zahniser teaches uncontrolled or unintended physical contact between an applicator and the substrate could potentially damage the applicator tip or erroneously deposit additional cells on the substrate, affecting the quantitative results for a sample. One would have had a reasonable expectation of success using a pressure sensor for this purpose since Mitragotri teaches a sensor that is able to detect contact with a surface. One would have expected similar results since both references are directed to methods of analyzing cells. Therefore claim 31 is rendered obvious as claimed (claim 31). 

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653